       Case 1:20-cv-01551-EPG Document 10 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER PRESTFIELD,                           No. 1:20-cv-01551-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER DENYING MOTION FOR
                                                        SETTLEMENT CONFERENCE AND/OR
14    GEORGE M. ZAKHARY,                                SUMMARY JUDGMENT WITHOUT
                                                        PREJUDICE
15                       Defendant.
                                                        (ECF No. 9)
16

17          On January 4, 2021, Plaintiff Christopher Prestfield, a state inmate proceeding pro se and

18   in forma pauperis, filed a motion entitled “Petition Requesting Settlement Conference and/or

19   Summary Judgment.” (ECF No. 9). This case is proceeding on Plaintiff’s complaint against his

20   doctor, Defendant George M. Zakhary, filed on November 2, 2020, (ECF No. 1), which is

21   currently out for service by the U.S. Marshal, (ECF No. 8).

22          Plaintiff’s motion requests a settlement conference, states that he has complied with the

23   Government Claims Act, and requests reasonable allowances in connection with the coronavirus

24   pandemic.

25          Regarding the request for a settlement conference, the Court will issue an order regarding

26   a settlement conference after defendants have appeared in this action. However, service has yet to

27   be completed. Thus, any such order is premature. Therefore, the Court will deny this aspect of

28   Plaintiff’s motion without prejudice. Plaintiff may request a settlement conference in the future.
                                                       1
         Case 1:20-cv-01551-EPG Document 10 Filed 01/06/21 Page 2 of 2


 1            Second, Plaintiff states he has complied with the Government Claims Act. Plaintiff may

 2   be responding to footnote 1 of the Court’s screening order, which notes that Plaintiff did not

 3   allege compliance with the Government Claims Act and did not bring any state-law claims. If

 4   Plaintiff wishes to bring additional claims, Plaintiff may, in accordance with Federal Rule of Civil

 5   Procedure 15(a), file an amended complaint:

 6            (1) Amending as a Matter of Course. A party may amend its pleading once as a
              matter of course within:
 7                    (A) 21 days after serving it, or
 8                    (B) if the pleading is one to which a responsive pleading is required, 21
                      days after service of a responsive pleading or 21 days after service of a
 9                    motion under Rule 12(b), (e), or (f), whichever is earlier.
              (2) Other Amendments. In all other cases, a party may amend its pleading only
10            with the opposing party's written consent or the court's leave. The court should
              freely give leave when justice so requires.
11
     Fed. R. Civ. P. 15(a).1 If Plaintiff files an amended complaint, the Court will screen that
12
     complaint in due course.
13
              Finally, Plaintiff requests leniency with court-ordered deadlines. The Court will not
14
     excuse Plaintiff from following court deadlines in this case. However, per Eastern District of
15
     California Local Rule 144, Plaintiff may file motions for extension of time upon a showing of
16
     good cause, before the deadline expires. Additionally, the Court will take Plaintiff’s limitations
17
     in consideration when setting a schedule in this case in order to allow adequate time to all parties.
18
              For the foregoing reasons, the Court HEREBY DENIES Plaintiff’s motion (ECF. No. 9)
19
     without prejudice.
20
21
     IT IS SO ORDERED.
22

23       Dated:      January 6, 2021                                     /s/
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26
27
     1
      The Court is not presently granting leave to file an amended complaint. Plaintiff may, however, be able to file an
28   amended complaint as a matter of course pursuant to Rule 15(a)(1) or otherwise pursuant to Rule 15(a)(2).


                                                                2
